                       Case 19-11743-JTD            Doc 777         Filed 12/23/20          Page 1 of 8




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

PERKINS & MARIE CALLENDER’S,                                         No. 19-11743 (KG)
LLC, et al.,1
                                                                     Jointly Administered
         Debtors.

                                                                     Honorable John T. Dorsey



                  MOTION OF LIBERTY PROPERTY LIMITED PARTNERSHIP
              FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES
                 PURSUANT TO 11 U.S.C. § 503(b)(1)(A) AND 11 U.S.C. § 503(b)(9)

         Liberty Property Limited Partnership (“Liberty”), a creditor and party-in-interest, by its

undersigned counsel, seeks allowance and payment of $151,949.78 in administrative expenses

pursuant to 11 U.S.C. § 503(b)(1)(A) and 11 U.S.C. § 503(b)(9). In support of this Motion, Liberty

respectfully represents as follows:

                                                         JURISDICTION

         1.            The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334,

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware dated February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

Venue of this Motion is proper under 28 U.S.C. §§ 1408 and 1409. The statutory basis for the

relief requested in this motion is 11 U.S.C. §§ 365(d)(5), 503(b) and 507.




         1 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &

Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops, LLC (1620);
MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage, Inc. (5887); FIV, LLC
(9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp. (2225).


4834-5980-8469.1   1
                       Case 19-11743-JTD        Doc 777     Filed 12/23/20     Page 2 of 8




                                                BACKGROUND

         2.            Liberty is a commercial real estate company that owns a warehouse in Ohio

(“Warehouse”) located at 6880 Fairfield Busines Center Drive, Fairfield, Ohio.

         3.            The Debtors signed a 10-year lease with Liberty for the Warehouse on August 19,

1992. The two parties amended the lease three times. The lease and amendments are attached as

Exhibit A.

         4.            The lease requires the Debtors to maintain and repair the property. It states:

                        “Tenant, at Tenant's expense, shall keep in good order, condition
                        and repair (reasonable wear and tear excepted) the Demised
                        Premises and every part thereof (whether or not the damaged portion
                        of the Demised Premises or the means of repairing the same are
                        reasonably or readily accessible to Tenant) including, without
                        limiting the generality of the foregoing, all plumbing, heating,
                        ventilating and air conditioning systems.”

Lease, page 7, ¶ 7.2 (emphasis added).

         5.            The Debtors also agreed to indemnify Liberty. The lease states:

                        “Tenant shall indemnify, defend and hold harmless Landlord
                        from and against any and all claims, demands, losses, expenses,
                        damages, liabilities, fines, penalties, charges, judgments, remedial
                        action requirements, enforcement actions of any kind, and all
                        reasonable costs and expenses (including, but not limited, to
                        attorneys' reasonable fees) including, without limitation, any
                        claims relating directly or indirectly to Hazardous Materials, arising
                        from Tenant’s use of the Demised Premises, or from the conduct of
                        Tenant's business or from any activity, work or things done,
                        permitted or suffered by Tenant in or about the Demised
                        Premises . . . and shall further indemnify and hold harmless
                        Landlord from and against any and all claims arising from any
                        breach or default in the performance of any obligation on
                        Tenant's part to be performed under the terms of this Lease, or
                        arising from any act or omission of Tenant, or any of Tenant's
                        agents, contractors, invitees, or employees, and from and against all
                        reasonable costs, attorneys' fees, expenses and liabilities
                        incurred in the defense of any such claim or any action or
                        proceeding brought thereon; and in case any action or



4834-5980-8469.1   2
                       Case 19-11743-JTD        Doc 777     Filed 12/23/20      Page 3 of 8




                        proceeding be brought against Landlord by reason of any such
                        claim.”

Lease, page 12, ¶ 8.8 (emphasis added).

         6.            The Warehouse is one of two facilities the Debtors used to manufacture goods to

supply and sell to restaurants, supermarket in-store bakeries, and branded food companies.

         7.            Before the Debtors filed their bankruptcy petition, they contracted with Freije-RSC

Engineered Solutions Company (“Freije”) to repair the Warehouse. The Debtors did not inform

Liberty about this contract.

         8.            On August 5, 2019, (the “Petition Date”), the Debtors filed voluntary petitions for

relief under Title 11 of the United States Bankruptcy Code in the United States Bankruptcy Court

for the District of Delaware.

         9.            Freije claims that it did not receive notice of the Debtors’ bankruptcy.

         10.           Freije performed pre-petition repairs from around May 2019 to around August

2019. A July 17, 2019 invoice from Freije lists materials Freije delivered to the Debtors in the

amount of $1,678.47. A copy is attached as Exhibit B.

         11.           Freije performed post-petition repairs and has invoices for this work from August

27, 2019 to September 12, 2019. These repairs total $150,271.31. These invoices are attached as

Exhibit C.

         12.           On September 18, 2019, the Court entered the Order (A) Approving and

Authorizing Sale of Substantially All of the Debtors’ Perkins Business Assets Free and Clear of

All Liens, Claim, Encumbrances and Other Interests, (B) Approving the Assumption and

Assignment of Certain Executory Contracts and Unexpired Leases Related Thereto, and (C)

Granting Related Relief [Docket 306] (the “Sale Order”).

         13.           The order references the Warehouse as one of the Debtors’ facilities.

4834-5980-8469.1   3
                       Case 19-11743-JTD       Doc 777       Filed 12/23/20    Page 4 of 8




         14.           On October 24, 2019, the Debtors filed their Notice of (I) Closing of Sales of

Substantially All of the Debtors’ Assets; and (II) Assumption and Assignment of Certain Executory

Contracts and Unexpired Leases and Cure Costs [Docket 379] (the “Notice”).

         15.           The Notice lists Liberty’s contract as one of the assumed and assigned contracts in

Exhibit B.

         16.           The Notice does not list any contracts with Freije. Freije claims that it did not

receive notice of the sale.

         17.           On October 4, 2019, Freije filed mechanics’ liens on the Warehouse. Copies of the

liens’ affidavits are attached as Exhibit D.

         18.           Liberty received notice of the Debtors’ contract for repairs with Freije around

October 29, 2020 when it received Freije’s demand letter. A copy of the letter is attached as

Exhibit E.

         19.           The Debtors incurred administrative expenses from Freije’s post-petition repairs

and by accepting goods from Freije within 20 days of filing their petitions.

         20.           Liberty is entitled compensation for these administrative expenses which consist of

the equipment the Debtors received and the costs of the Warehouse repairs.

                                            RELIEF REQUESTED

         21.           By this Motion, Liberty seeks the entry of an order pursuant to 11 U.S.C.

§ 503(b)(9) and 11 U.S.C. § 503(b)(1)(A) allowing and directing payment of these administrative

expenses.

         22.           Section 503(b)(1)(A) of the Bankruptcy Code provides administrative expense

priority     for        “actual,   necessary   costs   and    expenses    of   preserving    the   estate.”

11 U.S.C. § 503(b)(1)(A).



4834-5980-8469.1   4
                       Case 19-11743-JTD       Doc 777     Filed 12/23/20    Page 5 of 8




         23.           As stated above, the Debtors used the Warehouse to supply and sell to restaurants,

supermarket in-store bakeries and branded food companies. Freije repaired the HVAC system at

the Warehouse and replaced old or malfunctioning parts. Freije improved the estate by replacing

condensers and oil pumps, calibrating ammonia sensors, replacing fan motors, installing a new

motor and belts, and completing oil changes on a compressor. See Exhibit C. The repairs and

materials were necessary because they allowed the Debtors to continue to use the Warehouse to

distribute items to its restaurants. As a result, these repairs were beneficial to the estate and should

be allowed as administrative expense claims.

         24.           Section 503(b)(9) of the Bankruptcy Code provides administrative expense priority

for “the value of any goods received by the debtor within 20 days before the commencement of a

case under this title in which the goods have been sold to the debtor in the ordinary course of

business.” 11 U.S.C. § 503(b)(9).

         25.           As set forth above, Freije provided equipment that the Debtors needed for pusposes

of repairing the HVAC system at the Warehouse. The equipment was delivered by Freije to the

Debtors at their Warehouse within the 20-day period prior to the Petition Date. See Exhibit B.

The Debtor received this equipment in the ordinary course of its business and to fulfill its

obligations under its lease with Liberty. Accordingly, the 503(b)(9) claim is properly characterized

as an administrative expense and Liberty is entitled its allowance.

         26.           The deadline to object to the cure amount was September 12, 2019. Liberty did not

include the amount owed to Freije in its cure claim because it was not aware of the contract

between Freije and the Debtors. Liberty became aware of the contract when it received the demand

letter from Freije on or about October 29, 2020.




4834-5980-8469.1   5
                       Case 19-11743-JTD        Doc 777      Filed 12/23/20     Page 6 of 8




         27.           The lease requires that the Debtors pay for labor and materials used to maintain the

Warehouse. See Lease at Exhibit A, page 7, ¶ 7.2. It also requires that they indemnify Liberty

and reimburse it for the costs of defending these types of claims. Id., page 12, ¶ 8.8. Freije alleges

that it did not have notice of the Debtors’ bankruptcy. It is attempting now to collect on this

contract from Liberty and has filed a mechanics lien foreclosure action on the property due to the

Debtors failure to pay for the labor and equipment that was provided by Freije pursuant to its

contract with the Debtors..

         28.           The Court should allow Liberty’s request for payment of an administrative expense

claim so it can reimburse Freije and seek dismissal of the mechanics lien foreclosure proceeding

or order the Debtors to pay Freije directly pursuant to the terms of the contract.

                                                     NOTICE

         29.           Notice of this Motion will be provided (A) by electronic mail and/or hand delivery

to: (i) counsel to the Debtors; (ii) the United States Trustee; (iii) counsel to the Official Committee

of Unsecured Creditors; and (iv) counsel to the Buyer under the Sale Order; and (B) by ECF

generated notice to all other parties that have requested notice pursuant to Bankruptcy Rule 2002.

Considering the nature of the relief requested herein, Liberty submits that no other or further notice

is necessary.

                                                 CONCLUSION

         30.           Liberty respectfully requests that the Court enter an Order, substantially in the form

attached hereto, allowing the $151,949.78 claim for administrative expenses, authorizing and

directing the Debtors to pay the same, and for such other and further relief as is just and proper.




4834-5980-8469.1   6
                       Case 19-11743-JTD   Doc 777   Filed 12/23/20      Page 7 of 8




Dated: December 23, 2020                       Respectfully submitted,
Wilmington, Delaware
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                       /s/ Cheneise V. Wright
                                               Francis G.X. Pileggi (No. 2624)
                                               Cheneise V. Wright (No. 6597)
                                               500 Delaware Avenue, Suite 720
                                               Wilmington, Delaware 19801
                                               Tel.: 302.985.6000
                                               Francis.Pileggi@lewisbrisbois.com
                                               Cheneise.Wright@lewisbrisbois.com




4834-5980-8469.1   7
                       Case 19-11743-JTD   Doc 777   Filed 12/23/20     Page 8 of 8




                                    CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 23rd day of December, a copy of the

foregoing document was served upon counsel of record via CM/ECF.

                                               /s/ Cheneise V. Wright
                                               Cheneise V. Wright
                                               Del. Bar No. 6597




4834-5980-8469.1   8
